WILLS, J., concurring. I concur with the majority opinion but write separately to note the origin of the long-abandoned rule that an appellate court may address issues in equity cases that were not presented to the trial court. The court of appeals certified this case to address an “issue upon which there is a perceived inconsistency” in the decisions of the supreme court-whether assignments of error in cases sounding in equity must be raised below in order to preserve the question for appellate review. The specific assignment of error in this case involves appellant Lamontagne’s assertion that the trial court applied the wrong version of Ark.Code Ann. § 9 — 27—338(c) in granting permanent custody to the child’s sister. kUnder § 9 — 27—338(c), the trial court must determine the best interests of the child based on the entire record in the case, with the goals preferentially prioritized by the statute. The General Assembly amended § 9-27-338(c) during the 2009 session and the amendment became effective on April 6, 2009 — two days before the trial court in this case held its permanency-planning hearing on April 8, 2009. The amendment changed the order of the statutory preferences, listing as second in order of preference the court’s authorization of a plan to return the child to a parent, guardian, or custodian (“reunification”) if the person was (1) complying with the case plan; (2) making significant measurable progress toward achieving plan goals; and (3) the child could be returned to the custody of the person within three months of the date of the permanency-planning hearing. Ark.Code Ann. § 9-27-338(c)(2). Prior to the 2009 amendment, the goal of reunification was listed as fifth in priority, and the preference of placing the child with a permanent custodian— including a relative, as in the case at hand — received higher preference (fourth) than continuing the goal of reunification. The trial court clearly applied the former version of the statute at the April 8, 2009 hearing and in its subsequent written May 6, 2009 order placing the child with her sister. Lamontagne, however, failed to object to the trial court’s application of the wrong version of Ark.Code Ann. § 9-27-338(c). As recently as our decision in Roberts v. Yang, 2010 Ark. 55, — S.W.3d -, 2010 WL 398641, this court quoted Jones v. Jones, 320 Ark. 449, 898 S.W.2d 23 (1995) to state that “[d]e novo review does not mean that this court can entertain new issues on appeal when the opportunity | presented itself for them to be raised below, and that opportunity was not seized.” See also Davis v. Davis, 360 Ark. 233, 200 S.W.3d 886 (2005); Thompson v. Fischer, 364 Ark. 380, 220 S.W.3d 622 (2005); White v. Davis, 352 Ark. 183, 99 S.W.3d 409 (2003); Brown v. Seeco, Inc., 316 Ark. 336, 871 S.W.2d 580 (1994); Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196 (1992).1  In its certification memorandum, the court of appeals cited Jones v. Abraham, 341 Ark. 66, 15 S.W.3d 310 (2000) as the basis for perceived inconsistency in our decisions. In Jones v. Abraham, this court relied on the court of appeals’s decision in Morrow v. Morrow, 270 Ark. 31, 603 S.W.2d 431 (Ark.App.1980) — mistakenly'citing it as a supreme court decision — to state as follows: In Jones II, 67 Ark.App. 304, 999 S.W.2d 698 (1999), the court of appeals did not reach’ the merits of appellants’ first three points on appeal because it sua sponte cited the “contemporaneous-objection rule” as a ground for denying appellate review of the chancery court’s order of dismissal. Id. Of the two cases cited by the appellate court in support of requiring a contemporaneous objection to the judgment or findings in chancery, neither case is apposite. Stacks v. Jones, 323 Ark. 643, 916 S.W.2d 120 (1996) Imis a case from circuit court, and Moses v. Dautartas, 53 Ark.App. 242, 922 S.W.2d 345 (1996) does not address the issue. We further note that the appellate opinion is in conflict .with Morrow v. Morrow, 270 Ark. 31, 603 S.W.2d 431 (1980). In Morrow, we interpreted Ark. R. Civ. P. 46, and held that because appeals from chancery are reviewed de novo, there is no requirement of contemporaneous objections to the findings, conclusions, and decree of the court to obtain review on appeal. Id. For those reasons, we have concluded that the requirement for a contemporaneous objection is not applicable to this case, and Jones II is overruled on this point. Jones v. Abraham, 341 Ark. at 72, 15 S.W.3d at 314. In Morrow, the court of appeals stated that [traditionally appeals from the chancery court are reviewed de novo and there is no requirement of objections to the findings, conclusions and decree of the court to obtain review on appeal. To adopt the argument of appellee that the finding and decree granting ap-pellee a divorce is not subject to review on appeal for failure to make objections below, would permit parties seeking a divorce to circumvent the rule requiring corroboration of grounds by the simple device of failing to object to the trial court’s finding that ground was established. Morrow, 270 Ark. at 33, 603 S.W.2d at 432. However, as Judge Newbern pointed out in his dissenting opinion, the court of appeals holding as to the preservation issue was entirely unsupported by any citation to authority. The “traditional” rule referred to in Morrow is of ancient origin, based on the concept of “trial de novo” dating back to Roman law, where the appeal process developed under the empire to encompass “a complete rehearing of the cause de novo.” Roscoe Pound, APPELLATE PROCEDURE IN CIVIL CASES 8 (Little, Brown and Company 1941). In |T1England, appeals were largely limited to equity and ecclesiastical cases, and “instead of reviewing a record [the appellate court] reviewed the case. Instead of providing for search of a record for errors it provided for search of the truth and law of the case.” Id. at 71. Further, the appellate court did not “send cases back to have defects in the record supplied nor to supply proof of facts susceptible of proof but not proved below. It assured that the whole case was before the reviewing tribunal by allowing evidence in that tribunal where necessary to complete or just disposition.” Id. On appeal, the parties were “permitted to allege in the appellate tribunal what had not been alleged and to prove what had not been proved below.” Id. at 70. This type of appellate review of equity causes was duplicated and developed in the American colonies and United States. Id. at 71, 300-01; see also Herbert L. Mesch-ke and Ted Smith, The North Dakota Supreme Court: A Century of Advances, 76 N.D. L.R. 217, 278 (2000) (“As appellate review developed in this country during the nineteenth century, since ‘an appeal in equity was a hearing of the case de novo, a party was not precluded from taking a ground in the higher court which he had not suggested below,’ ” quoting Pound, supra, at 71). In chancery cases, the evidence was taken by depositions, which became part of the record, and there was no need for a bill of exceptions “because the chancellor has the whole record before him, and all legal issues are raised thereby for his consideration.” Western Coal & Mining Co. v. Hollenbeck, 72 Ark. 44, 44, 80 S.W. 145, 146 (1903); see also Parks v. Murphy, 166 Ark. 564, 266 S.W. 673. 674 (1924) (“The rules of chancery practice do not require that |12exceptions should be taken to the various rulings of the court made in the progress of the cause ... [t]he entire proceedings are matters of record, and appeals to this court are tried de novo without the taking of technical exceptions.”).2 This concept in Arkansas equity cases lingers to the present day, evidenced by such decisions as Jones v. Abraham, supra, and Morrow, supra. But this concept of reviewing the whole record in equity cases — carrying with it the ability of the appellate court to consider a question raised for the first time on appeal — has long since been abandoned. See, e.g., Hicks v. Cook, 103 Ark.App. 207, 217, 288 S.W.3d 244, 251 (2008) (Marshall, J., concurring). As the majority opinion in this appeal notes, over half a century ago this court explicitly held in Umberger that de novo review of equity cases does not allow the appellate court to address issues raised for the first time by the appellant: “we unanimously hold that in cases hereafter tried, all objections to evidence and witnesses must be made in a timely manner in the trial court, and if not so made, such objections will be considered as waived when the case reaches us on appeal.” 218 Ark. 632, 644, 238 S.W.2d 495, 501 (1951) (emphasis added); see also William K. Ball, Objections to Evidence, 15 Ark. L.Rev. 69, 76 (1960-61) (noting that “for a while, the Court took two diverse views in reviewing decisions made by chancellors” with one line of cases holding that “since [] chancery appeals |13are tried de novo, the appellate court would consider only the competent evidence in the record, whether formally objected to or not,” but concluding that the inconsistency “was laid to rest in no uncertain terms by Umber-ger ”). It is both remarkable and troubling that this question persists and this court must again clarify the necessity of raising issues below in equity cases to preserve them for appeal. I write separately to “call attention of the Bench and Bar” to this issue, as this court did in Umberger over half a century ago. DANIELSON, J., joins this concurring opinion.  . This court does not conduct a "plain error” review. Marks v. State, 375 Ark. 265, 289 S.W.3d 923 (2008); Stacks v. Jones, 323 Ark. 643, 916 S.W.2d 120 (1996). Although this court can affirm a trial court’s ruling based on a statute not argued by either party — see Hanlin v. State, 356 Ark. 516, 157 S.W.3d 181 (2004) (citing Robinson v. State, 274 Ark. 312, 624 S.W.2d 435 (1981)) — we have not adopted the rule embraced by other states, that a pertinent statute overlooked by the trial court may be considered for the first time on appeal to reverse or remand the judgment below. See Cummings v. Boyles, 242 Ark. 923, 415 S.W.2d 571 (1967) (supplemental opinion on rehearing); contra Kinnan v. Jordan, 131 Wash.App. 738, 129 P.3d 807 (2006); In re Jonathan P., 23 Conn.App. 207, 579 A.2d 587 (1990); Bradley v. Romeo, 102 Nev. 103, 716 P.2d 227 (1986); but cf. Littles v. Flemings, 333 Ark. 476, 970 S.W.2d 259 (1998) (relying on statutory subsection to reverse where appellant cited the statute in which the subsection appeared and made the “very point” on appeal on which this court reversed).   . The necessity of formal "exceptions” was repealed by Act of March 31, 1953, No. 555, § 21, 1953 Ark. Acts 1449, 1457 (former Ark. Stat. Ann. § 27-1762 (Repl.1962)), subsequently incorporated into Ark. R. Civ. P. 46, which refers instead to "objection[s]” to an action of the court.